Napton, Judge,
delivered the opinion of the court.
The principal point upon which this case is brought here has been several times before this court. In the case of In*542habitants of Palmyra v. Morton, 25 Mo. 594, and Egyptian Levee Co. v. Hardin, 27 Mo. 495, and Gantt v. City of St. Louis, 25 Mo. 505, the question was discussed and determined. The judgment of the court of common pleas must therefore be reversed.
Upon the trial of this case, all the evidence offered by the plaintiff was excluded. This course was taken, we presume, upon the ground that the act of the legislature authorizing the city authorities of St. Joseph to-cause the streets of the city to be paved at the expense of the proprietors of the adjoining lots was unconstitutional, and therefore all evidence to show that the plaintiff had followed the provisions of this act and the ordinances passed under its authority was regarded as nugatory by reason of the invalidity of the law. We consider it unnecessary therefore to examine the evidence in detail.
It is suggested, however, that the plaintiff must aver and prove a strict compliance with all the provisions of the ordinances which were passed by the city corporation to carry into effect the object of the law, and that unless it is shown that every requisition of the ordinances has been fulfilled the defendant is not liable. It can not be doubted that a substantial compliance with the law is essential to entitle the plaintiff to recover, but we are not inclined to think that the plaintiff need be prepared to prove that all the formalities which the city ordinances may prescribe have been observed. The object of these by-laws is to secure a faithful execution of the work and at fair prices. They are directory in their character. If the end is attained, it can not be of nrach importance how it has been reached. If the work has been done and in a manner satisfactory to the officer entrusted with its supervision, and has been received by the corporation and paid for, a prima facie case, we should think, is made out.
Undoubtedly, the defendant may show that there has been neglect of duty on the part of the authorities entrusted with the execution of the work, and if this neglect or omission *543has injured him, such facts' may constitute a defence. But •we can not anticipate the course which the case may take. We hare thrown out these general suggestions, because of • intimations from the counsel that, such questions were likely to arise.
Judgment reversed and cause remanded.
The other judges concur.